DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicants’ amendment filed on July 14, 2022 and wherein the Applicant has amended claims 10-27 and cancelled claims 1-9. 
In virtue of this communication, claims 10-27 are currently pending in this Office Action.
With respect to the objection of claims 1-8, 10-26 due to formality issues, as set forth in the previous Office Action, the Applicant’s amendment, including the cancelation of claims 1-8, and argument, see paragraphs 2-3 of the 1st page in Remarks filed on July 14, 2022, have been fully considered and the argument is persuasive. Therefore, the objection of claims 1-8, 10-26 due to the formality issues, as set forth in the previous Office Action, has been withdrawn.
With respect to claims 10-27 rejected under  35 U.S.C. 101 as claiming the same invention as that of claim 1-18 of prior U.S. Patent No. 11,170,795 B2 on the ground of a statutory type (35 U.S.C. 101) double patenting rejection, as set forth in the previous office action, the claim amendment and the argument, see paragraphs 5 of the 1st page in Remarks filed on July 14, 2022, have been fully considered and the argument is persuasive. Therefore, claims 10-27 rejected under  35 U.S.C. 101 as claiming the same invention as that of claim 1-18 of prior U.S. Patent No. 11,170,795 B2 on the ground of a statutory type (35 U.S.C. 101) double patenting rejection, as set forth in the previous office action, has been withdrawn. Note: the argument indicated rejection of claims 1-8 on the ground of non-statutory obviousness-type double patenting over claims 1-8 of U.S. Patent No. 11,179,705, as asserted in paragraph 6 of the 1st page in Remarks filed on July 14, 2022, but there was no double patent rejection of claims 1-8 in the previous office action and the U.S. Patent No. 11,179,705 is not relevant to the application claims 1-8 and thus, ignored.
With respect to the rejection of claims 1-27 under 35 USC §112(b), as set forth in the previous Office Action, the Applicant’s amendment, including the cancelation of claims 1-8, and argument, see paragraph 2 of the 2nd page in Remarks filed on July 14, 2022, have been fully considered and the argument is persuasive. Therefore, the rejection of claims 1-27 under 35 USC § 112(b), as set forth in the previous Office Action, has been withdrawn.
With respect to the prior art rejection of independent claim 1-9 under 35 USC §103(a), as set forth in the previous Office Action, the Applicant has cancelled claims 1-9, and therefore, the above prior art rejection of independent claim 1-9 under 35 USC §103(a), as set forth in the previous Office Action, has been withdrawn.
It is noted: although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and MPEP 2145.

Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 10-25 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-16 of U.S. Patent No. 11,170,795 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because  claims 10-25 of the instant application is a broader version of the claims 1-16 of U.S. Patent No. 11,170,795 B2, and the following is the comparison of claims 10-25 of the instant application with claims 1-16 of U.S. Patent No. 11,170,795 B2 for reference:
Claims 10-25 in the current application
Conflicting claims 1-16 in US Patent No. 11,179,705 B2
10. An audio decoder for decoding an audio bitstream and a metadata bit- stream related to the audio bitstream, the audio decoder comprising: an audio processing chain configured to receive a decoded audio signal derived from the audio bitstream and to adjust characteristics of an au- dio output signal of the audio processing chain, the audio processing chain comprising a plurality of adjustment stages including a dynamic range control stage for adjusting a dynamic range of the audio output signal and a guided clipping prevention stage for preventing of clipping of the audio output signal; and a metadata decoder configured to receive the metadata bitstream and to extract dynamic range control gain sequences and guided clipping prevention gain sequences from the metadata bitstream, at least a part of the dynamic range control gain sequences being supplied to the dynamic range control stage, and at least a part of the guided clipping prevention gain sequences being supplied to the guided clipping prevention stage.























11. The audio decoder according to claim 10, wherein the metadata decoder is configured to extract from the metadata bitstream at least two dynamic range control gain sequences for the same audio frame comprising different dynamic range control gains.

12. The audio decoder according to claim 10, wherein the metadata decoder is configured to extract from the metadata bitstream a dynamic range con- trol gain sequence comprising at least two dynamic range control gains related to different audio channels and/or to different audio objects.

13. The audio decoder according to claim 10, wherein the metadata decoder is configured to extract from the metadata bitstream a dynamic range con- trol gain sequence comprising at least two dynamic range control gains related to different frequency bands of the audio decoder.

14. The audio decoder according to claim 10, wherein the metadata decoder is configured to extract from the metadata bitstream at least two guided clipping prevention gain sequences comprising different guided clipping prevention gains.

15. The audio decoder according to claim 10, wherein the metadata decoder is configured to extract from the metadata bitstream a guided clipping prevention gain sequence comprising at least two guided clipping prevention gains related to different audio channels and/or to different audio objects.

16. The audio decoder according to claim 10, 
the audio decoder further comprising a metadata and parameter control stage configured to provide metadata and parameters to at least one of the adjustment stages on the basis of configuration information received from a configuration providing stage.

17. The audio decoder according claim 16, wherein the metadata and parameter control stage is configured to select, in the event that a plurality of dynamic range control gain sequences is received, which of the plurality of dynamic range control gain sequences is supplied to the dynamic range control stage.

18. The audio decoder according to claim 16, wherein the metadata and parameter control stage is configured to select, in the event that a plurality of guided clipping prevention gain sequences is received, which of the plurality of guided clipping prevention gain sequences is supplied to the guided clipping prevention stage.

19. The audio decoder according to claim 10, wherein the dynamic range control stage in a direction of a signal flow is the first adjustment stage of the audio adjustment chain.

20. The audio decoder according to claim 10, wherein the audio processing chain comprises a format converter stage configured to adjust a channel configuration of the audio output signal.

21. The audio decoder according to claim 10, wherein the audio processing chain comprises a loudness normalization stage configured to normalize the loudness of the audio output signal.

22. The audio decoder according to claim 10, wherein the audio processing chain comprises a peak limiter stage configured to limit peaks of the audio output in the event that a threshold is exceeded.

23. The audio decoder according to claim 10, wherein the audio processing chain comprises an object renderer stage configured to mix audio objects into channels of the audio output signal.

24. The audio decoder according to claim 10, wherein the audio processing chain comprises a transducer adaption stage configured to adjust characteristics of the audio output signal to a transducer system used for reproducing the audio output signal.

25. The audio decoder according to claim 22, wherein the peak limiter stage in the direction of the signal flow is the last adjustment stage of the audio adjustment chain.
1. An audio decoder for decoding an audio bitstream and a metadata bitstream related to the audio bitstream, which are produced in particular by an audio encoder for producing the audio bitstream comprising one or more audio channels and/or one or more audio objects, the audio encoder comprising a metadata encoder for producing the metadata bitstream, the audio encoder being configured: to receive at least one dynamic range control gain sequence for an audio frame comprising one or more dynamic range control gains for a dynamic range control stage of an audio decoder; to receive at least one guided clipping prevention gain sequence for the audio frame comprising one or more guided clipping prevention gains for a guided clipping prevention stage of the audio decoder; and to incorporate at least one of dynamic range control gain sequences and at least one of guided clipping prevention gain sequences into the metadata bitstream, the audio decoder comprising: an audio processing chain configured to receive a decoded audio signal derived from the audio bitstream and to adjust characteristics of an audio output signal of the audio processing chain, the audio processing chain comprising a plurality of adjustment stages including a dynamic range control stage for adjusting a dynamic range of the audio output signal and a guided clipping prevention stage for preventing of clipping of the audio output signal at the audio decoder; and a metadata decoder configured to receive the metadata bitstream and to extract the dynamic range control gain sequences and the guided clipping prevention gain sequences from the metadata bitstream, at least a part of the dynamic range control gain sequences being supplied to the dynamic range control stage, and at least a part of the guided clipping prevention gain sequences being supplied to the guided clipping prevention stage.


2. The audio decoder according to claim 1, wherein the metadata decoder is configured to extract from the metadata bitstream at least two dynamic range control gain sequences for the same audio frame comprising different dynamic range control gains.

3. The audio decoder according to claim 1, wherein the metadata decoder is configured to extract from the metadata bitstream a dynamic range control gain sequence comprising at least two dynamic range control gains related to different audio channels and/or to different audio objects.

4. The audio decoder according to claim 1, wherein the metadata decoder is configured to extract from the metadata bitstream a dynamic range control gain sequence comprising at least two dynamic range control gains related to different frequency bands of the audio decoder.

5. The audio decoder according to claim 1, wherein the metadata decoder is configured to extract from the metadata bitstream at least two guided clipping prevention gain sequences comprising different guided clipping prevention gains.

6. The audio decoder according to claim 1, wherein the metadata decoder is configured to extract from the metadata bitstream a guided clipping prevention gain sequence comprising at least two guided clipping prevention gains related to different audio channels and/or to different audio objects.

7. The audio decoder according to claim 1, the audio decoder further comprising a metadata and parameter control stage configured to provide metadata and parameters to at least one of the adjustment stages on the basis of configuration information received from a configuration providing stage.

8. The audio decoder according claim 7, wherein the metadata and parameter control stage is configured to select, in the event that a plurality of dynamic range control gain sequences is received, which of the plurality of dynamic range control gain sequences is supplied to the dynamic range control stage.

9. The audio decoder according to claim 1, wherein the metadata and parameter control stage is configured to select, in the event that a plurality of guided clipping prevention gain sequences is received, which of the plurality of guided clipping prevention gain sequences is supplied to the guided clipping prevention stage.

10. The audio decoder according to claim 1, wherein the dynamic range control stage in a direction of a signal flow is a first adjustment stage of the audio adjustment chain.


11. The audio decoder according to claim 1, wherein the audio adjustment chain comprises a format converter stage configured to adjust a channel configuration of the audio output signal.

12. The audio decoder according to claim 1, wherein the audio adjustment chain comprises a loudness normalization stage configured to normalize the loudness of the audio output signal.

13. The audio decoder according to claim 1, wherein the audio adjustment chain comprises a peak limiter stage configured to limit peaks of the audio output in the event that a threshold is exceeded.

15. The audio decoder according to claim 1, wherein the audio adjustment chain comprises an object renderer stage configured to mix audio objects into channels of the audio output signal.

16. The audio decoder according to claim 1, wherein the audio adjustment chain comprises a transducer adaption stage configured to adjust characteristics of the audio output signal to a transducer system used for reproducing the audio output signal.

14. The audio decoder according to claim 13, wherein the peak limiter stage in the direction of the signal flow is the last adjustment stage of the audio adjustment chain.


Claim 26-27 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 17-18 of U.S. Patent No. 11,170,795 B2 in view of Riedmiller et al (US 20150104021 A1, hereinafter Riedmiller) and in view of reference Kim et al (US 20110200197 A1, hereinafter Kim). However, the claim 17-18 in the conflicting patent US 11,170,795 B2 does not explicitly teach wherein “the audio bitstream are produced in particular by an audio encoder for … to incorporate at least one of the dynamic range control gain sequences and at least one of the guided clipping prevent gain sequences into the metadata bitstream”, but Riedmiller and Kim above teaches those features as discussed in pages 16-18 of the previous office action for benefits of obtaining a variety of playback applications of the transmitted audio signals in a flexible configuration manner (Kim, via control information in fig. 3) according to time-vary input audio signals (Kim, para 47) and in a minimized complexity manner (Kim, para 48) with effectively preventing clip in the decoder side (Kim, through clipping information transmitted, para 129). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein the audio bitstream are produced in particular by an audio encoder for … to incorporate at least one of the dynamic range control gain sequences and at least one of the guided clipping prevent gain sequences into the metadata bitstream, as taught by Riedmiller and Kim, to the method for operating an audio decoder, as taught by the conflicting claims 17-18, for benefits discussed above. The following is the comparison of claims 26-27 of the instant application with the conflicting claims 17-18 in U.S. Patent No. 11,170,795 B2 for reference:
Claims 26-27 in the current application
Conflicting claims 17-18 in U.S. Patent No. 11,170,795 B2
26. A method for operating an audio 
decoder, for decoding an audio bitstream and a metadata bitstream related to the audio bitstream, which are produced in particular by an audio encoder for producing the audio bitstream comprising one or more audio channels and/or one or more audio objects, the audio encoder comprising a metadata encoder for producing the metadata bitstream, the audio encoder being configured: to receive at least one dynamic range control gain sequence for an audio frame comprising one or more dynamic range control pains for a dynamic range control stage of an audio decoder; to receive at least one guided clipping prevention pain sequence for the audio frame comprising one or more guided clipping prevention pains for a guided clipping prevention stage of the audio decoder; and to incorporate at least one of the dynamic range control gain sequences and at least one of the guided clipping prevention gain sequences into the metadata bitstream the method comprising: deriving a decoded audio signal from the audio bitstream; using an audio processing chain comprising a plurality of adjusting stages for adjusting characteristics of an audio output signal of the audio processing chain including adjusting a dynamic range of the audio output signal by a dynamic range control stage, which is an adjustment stage of the processing chain, and preventing of clipping of the audio output signal by a guided clipping prevention stage, which is an adjustment stage of the processing chain; receiving, on the part of a metadata decoder, the metadata bitstream and extracting dynamic range control gain sequences and guided clip- ping prevention gain sequences from the metadata bitstream; supplying at least a part of the dynamic range control gain sequences to the dynamic range control stage; and supplying at least a part of the guided clipping prevention gain sequences to the guided clipping prevention stage.

27. A non-transitory digital storage medium having a computer program stored thereon to perform the method for operating an audio decoder, for decoding an audio bitstream and a metadata bitstream related to the audio bitstream, which are produced in particular by an audio encoder for producing the audio bitstream comprising one or more audio channels and/or one or more audio objects, the audio encoder comprising a metadata encoder for producing the metadata bitstream, the audio encoder being configured: to receive at least one dynamic range control gain sequence for an audio frame comprising one or more dynamic range control pains for a dynamic range control stage of an audio decoder; to receive at least one guided clipping prevention pain sequence for the audio frame comprising one or more guided clipping prevention pains for a guided clipping prevention stage of the audio decoder; and to incorporate at least one of the dynamic range control gain sequences and at least one of the guided clipping prevention gain sequences into the metadata bitstream, the method comprising: deriving a decoded audio signal from the audio bitstream; using an audio processing chain comprising a plurality of adjusting stages for adjusting characteristics of an audio output signal of the audio processing chain including adjusting a dynamic range of the audio output signal by a dynamic range control stage, which is an adjustment stage of the adjustment chain, and preventing of clipping of the audio output signal by a guided clipping prevention stage, which is an adjustment stage of the adjustment chain; receiving, on the part of a metadata decoder, the metadata bitstream and extracting dynamic range control gain sequences and guided clipping prevention gain sequences from the metadata bitstream; supplying at least a part of the dynamic range control gain sequences to the dynamic range control stage; and supplying at least a part of the guided clipping prevention gain sequences to the guided clipping prevention stage, when said computer program is run by a computer. 

17. A method for operating an audio decoder, for decoding an audio bitstream and a metadata bitstream related to the audio bitstream, the method comprising: deriving a decoded audio signal from the audio bitstream; using an audio processing chain comprising a plurality of adjusting stages for adjusting characteristics of an audio output signal of the audio processing chain including adjusting a dynamic range of the audio output signal by a dynamic range control stage, which is an adjustment stage of the audio processing chain, and preventing of clipping of the audio output signal at the audio decoder by a guided clipping prevention stage, which is an adjustment stage of the audio processing chain; receiving, on the part of a metadata decoder, the metadata bitstream and extracting dynamic range control gain sequences and guided clipping prevention gain sequences from the metadata bitstream; supplying at least a part of the dynamic range control gain sequences to the dynamic range control stage; and supplying at least a part of the guided clipping prevention gain sequences to the guided clipping prevention stage.




















18. A non-transitory digital storage medium having a computer program stored thereon to perform a method for operating an audio decoder, for decoding an audio bitstream and a metadata bitstream related to the audio bitstream, the method comprising: deriving a decoded audio signal from the audio bitstream; using an audio processing chain comprising a plurality of adjusting stages for adjusting characteristics of an audio output signal of the audio processing chain including adjusting a dynamic range of the audio output signal by a dynamic range control stage, which is an adjustment stage of the processing chain, and preventing of clipping of the audio output signal at the audio decoder by a guided clipping prevention stage, which is an adjustment stage of the adjustment chain; receiving, on the part of a metadata decoder, the metadata bitstream and extracting dynamic range control gain sequences and guided clipping prevention gain sequences from the metadata bitstream; supplying at least a part of the dynamic range control gain sequences to the dynamic range control stage; and supplying at least a part of the guided clipping prevention gain sequences to the guided clipping prevention stage, when said computer program is run by a computer. 


Examiner Comments

With respect to claims 10-27, there are nonstatutory obviousness-type double patenting rejection over conflicting claims 1-18 of U.S. Patent No. 11,170,795 B2 and in view of references Riedmiller and Kim, as set forth above, but would be allowable if Terminal Disclaimer is filed and approved for overcoming the nonstatutory obviousness-type double patenting rejection over conflicting claims 1-18 of U.S. Patent No. 11,170,795 B2 and in view of references Riedmiller and Kim above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654